Filed 1/18/22 Winick v. Noble LA Events CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 STEPHEN WINICK,                                                B305697

           Plaintiff and Appellant,                             (Los Angeles County
                                                                Super. Ct. No. BC569126)
           v.

 NOBLE LA EVENTS, INC. et al.,

           Defendants and Respondents;

 PROSIGHT SPECIALTY
 INSURANCE,

           Intervener and Respondent.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Patricia D. Nieto, Judge. Affirmed.
     Samuel O. Ogbogu for Plaintiff and Appellant.
     Bordin Semmer, Joshua Bordin-Wosk, Bryan Aghakhani,
and Christopher Blanchard for Defendant and Respondent Dick
Clark Productions, Inc.
      Lieber & Galperin, Yury Galperin, and Jason A. Lieber for
Defendant and Respondent Thomas Applewhite.
      Nelson Griffin, Frederic T. Tanner, and Steven A. Garcia
for Defendants and Respondents John McKillop and Noble
Associates Worldwide Inc., and Intervener and Respondent
Prosight Specialty Insurance.
                    ______________________________

                       INTRODUCTION

      Dick Clark Productions, Inc. produced the 2014 Golden
Globe Awards show, an annual ceremony recognizing
achievements in film and television. Stephen Winick occasionally
photographed celebrities and sold his pictures. By 2014 Winick
had attempted to “crash” (i.e., attend without permission)
multiple events where celebrities were present, including at least
one prior Golden Globes Awards show. (See Winick v. Hilton
Management, LLC (Oct. 29, 2018, B280774) [nonpub. opn.].)
      Dick Clark Productions hired a private security company,
Noble LA Events, Inc., to provide security for the 2014 Golden
Globes Awards show. Familiar with Winick and his reputation,
Noble LA put Winick on its “No-Fly” list of individuals Noble LA
generally did not permit at events it provided security for.
      The 2014 Golden Globes Awards show was at a hotel in
Beverly Hills. Even though his name was on the No-Fly list,
Winick managed to obtain a credential that allowed him to enter
the press room where members of the media viewed the
ceremony. On learning Winick was in the press room, two
Noble LA security guards approached Winick, physically removed
him from the room, and took him to another room in the hotel




                                2
Noble LA used as its command post. The security guards
detained Winick there until law enforcement arrived. The entire
incident lasted 45 minutes. After complaining to the police,
Winick left the event.
      Winick sued Dick Clark Productions, Noble LA, and several
other entities and individuals involved in the incident, asserting
various causes of action, including for false imprisonment,
assault, and battery. Following a court trial, the court entered
judgment in favor of all the defendants. Among other things, the
court ruled the actions of the security guards were reasonable
under the circumstances. Winick appealed from the judgment.
We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.     Winick Files a Lawsuit
      Winick filed this action in January 2015 against Dick Clark
Productions; Noble LA Events Inc.; John McKillop, who owned
and operated Noble LA at the time; and Thomas Applewhite, who
worked for an independent contractor Noble LA hired to assist
with security for the event and who was one of the security
guards involved in the incident. In his operative third amended
complaint, Winick asserted causes of action for false
imprisonment, assault, battery, negligence, and violation of the
Bane Civil Rights Act (Civ. Code, § 52.1) (Bane Act).
      Dick Clark Productions, Noble LA, and McKillop demurred
to the third amended complaint. Noble LA and McKillop argued
Winick did not state sufficient facts to support any cause of
action; Dick Clark Productions did not challenge the false
imprisonment, battery, or assault causes of action, but argued




                                3
Winick did not allege facts sufficient to state causes of action for
negligence or for violation of the Bane Act. The trial court
overruled the demurrers to the false imprisonment, assault,
battery, and negligence causes of action, but sustained without
leave to amend the demurrers to the cause of action for violation
of the Bane Act.1 Winick later added Noble Associates
Worldwide, Inc., another entity owned by McKillop that had an
ownership interest in Noble LA, as a defendant.2

      B.    The Court Excludes Winick’s Trial Exhibits and
            Conducts a Court Trial
      Winick never posted jury fees. During a status conference
in August 2018—more than three years after Winick filed his
complaint—the trial court set the final status conference for
February 2019 and the trial for March 2019. In February 2019,
in advance of the final status conference, Noble LA, Dick Clark




1     The trial court also dismissed Winick’s causes of action for
respondeat superior, negligent selection of contractor, and
intentional infliction of emotional distress. Winick does not
challenge the rulings dismissing these causes of action.

2     We refer to Noble LA Events Inc., Noble Associates
Worldwide, and McKillop collectively as Noble LA. At some point
the Secretary of State suspended Noble LA Event’s corporate
status. Before trial, Noble LA Event’s insurer, Prosight Specialty
Insurance, filed a motion for leave to file a complaint in
intervention on behalf of Noble LA Events under Code of Civil
Procedure section 387, which the trial court granted.




                                  4
Productions, and Applewhite filed proposed witness and exhibit
lists. Winick did not.
       The court, at Winick’s request, continued the trial date
several times and eventually reset the final status conference for
August 15, 2019, and the trial for August 27, 2019. Shortly
before the continued final status conference, Dick Clark
Productions filed a motion to continue the trial on the ground
counsel for Winick had failed to cooperate with counsel for the
defendants on various issues. Counsel for the defendants claimed
counsel for Winick had refused to meet and confer to prepare
joint trial documents and had failed to make Winick or Winick’s
expert available for deposition. The trial court denied the request
to continue the trial, imposed monetary sanctions against Winick
for failing to meet and confer with the defendants, and precluded
Winick from calling any witnesses or introducing any exhibits
that were not on the defendants’ witness and exhibit lists.
       On August 27, 2019 the trial court observed that Winick
had not posted jury fees. Counsel for Winick offered to post jury
fees that day, but Noble LA and Dick Clark Productions (both of
which had previously posted jury fees) waived their right to a
jury trial and requested a court trial. The court ordered the trial
to proceed as a court trial, stating it was “way too late” for Winick
to post fees. On August 29, 2019 counsel for Winick orally asked
the court to grant him relief from his jury trial waiver. The court
again denied the request, stating that Winick had already
delayed the trial enough by failing to adequately prepare for trial
and that setting the case for a jury trial would cause further
delay.




                                 5
     C.    The Parties Present Different Versions of What
           Happened at the Awards Show

           1.     Noble LA Knew Winick Would Try To Crash the
                  Golden Globes Awards Show
      McKillop testified Dick Clark Productions hired Noble LA
to provide security for the 2014 Golden Globes Awards show.
Under the agreement, Noble LA’s authority included
“apprehending, detaining, investigating [and] ejecting an
unauthorized person at the event.”
      McKillop knew about Winick before the awards show
because, according to McKillop, Winick repeatedly tried to attend
celebrity events without authorization. McKillop first
encountered Winick at the 2011 Grammy Awards ceremony,
where Winick was present without a credential, pass, or ticket.
At the 2012 Golden Globes Awards show, Winick “crashed the
ballroom” and was caught and arrested.3 At the 2013 Golden
Globes Awards show, McKillop spotted Winick on the property of
the hotel that hosted the event (the same hotel that hosted the
2014 ceremony), and Winick ran away. McKillop said he


3     The People charged Winick with one count of criminal
trespass under Penal Code section 602. The superior court
ultimately found Winick factually innocent under Penal Code
section 851.8 because, although Winick entered the event without
a ticket or pass (see Winick v. Hilton Management, LLC, supra,
B280774), there was no evidence Winick refused to leave the
event after a person in lawful possession asked him to. (See Pen.
Code, § 602, subd. (o).) We will discuss the difference between
criminal and civil trespass later in this opinion. Undesignated
statutory references are to the Penal Code.




                                6
discusses the fact that “Winick is a crasher” with his clients “all
the time,” including with his primary contact person at Dick
Clark Productions. As McKillop put it, Winick is “discussed [for]
every Golden Globes. It’s an ongoing discussion.”
       Noble LA maintained a “No-Fly” list of people who had
threatened security personnel or failed to comply with the rules
and regulations of prior events and whom Noble LA generally
would not allow at future events. Winnick was on the list. To
enter the Golden Globes Awards show, invited guests had to
obtain a credential, which was issued by a third party, not
Noble LA. McKillop testified that he gave the No-Fly list to the
company that issued the credentials, but that the entity
mistakenly issued Winick a credential for the event. Under
Noble LA’s security agreement with Dick Clark Productions,
however, McKillop had the authority to void credentials. Michael
Izquierdo, another security guard employed by Noble LA who
worked at the 2014 Golden Globes Awards show, similarly
testified Dick Clark Productions gave Noble LA the authority to
revoke someone’s credential if he or she did not follow event
rules.

            2.     Noble LA Presents Its Version of the Incident
      Izquierdo testified that on the day of the Golden Globes
Awards show he instructed security personnel to look for people
on the No-Fly list. Applewhite testified that during the event he
received a radio call reporting that Winick was in the press room
without authorization. Applewhite, who had seen Winick’s name
and photograph on the No-Fly list, approached Winick, who was
seated in a row of chairs, and noticed Winick was not displaying a
credential. Applewhite asked Winick four or five times to show




                                 7
his credential, but Winick ignored him. Applewhite then asked
Winick to follow him out of the press room so he could verify
Winick’s credential. Applewhite stated that eventually he
touched Winick’s elbow and “guided him out of the aisle” and that
Winick did not offer much resistance. Once they cleared the
aisle, a second guard, Robert Dixon, helped “escort” Winick out of
the room.
       Applewhite and Dixon took Winick to Noble LA’s command
post and left him with other Noble LA security guards. According
to Applewhite, after they left the press room Winick became irate
and began shouting profanities.
       Izquierdo testified he interacted with Winick in the
command post. The door to the command post was closed, and
other security guards were present. Izquierdo questioned Winick
to find out how he had been able to enter the event and where his
credential was, but Winick refused to answer. At one point,
according to Izquierdo, Winick placed his hands down his pants.
Izquierdo asked Winick to show his hands, but Winick refused.
Believing Winick might have a weapon, Izquierdo pulled Winick’s
hands “out of his pants,” at which point a credential “fell to the
floor,” and Izquierdo took it. Eventually Izquierdo directed
someone to call the Beverly Hills Police Department.

            3.    Winick Presents His Version of the Incident
      Winick testified that he owns an ice cream store, but that
he also photographs celebrities and sells the photographs.
According to Winick, an entity called “AOL Movie Fan,” which he
did not know, contacted him and said that if he wanted to cover
the 2013 Golden Globes Awards show, he should “go here and get
a pass.” In exchange for the pass, Winick agreed to take




                                8
photographs for AOL Movie Fan.4 Winick said he did the same
thing for the 2014 Golden Globes Awards show, obtained a
credential for the ceremony, and used it to enter the hotel and
press room.
       Winick’s version of his removal from the awards show was
generally similar to Noble LA’s version, but the details differed.
According to Winick, he was seated in the press room displaying
his credential. Applewhite and Dixon came up to him without
saying anything; lifted him out of his chair by his leg, buttocks,
shoulder, and neck; and carried him out of the press room. Sam
Rubin, an entertainment reporter who was in the press room at
the time, testified that he heard a “commotion” and that “the
room turned.” Rubin said that Applewhite and Dixon lifted
Winick “not in a gentle manner” and that it was not a “friendly
removal.”
       Winick testified Applewhite and Dixon dragged him to the
command post, while Winick yelled, “Help, help.” Winnick stated
that, although the security guards were holding his arms, he was
able to tuck his credential into his shirt as they took him away.
Winick said he did this because he feared the security guards
would take his credential.
       In the command post, a security guard pointed to a chair
and told Winick to “sit down like a dog.” Winick was surrounded
by several people. Winick said: “Get the police. I want to leave.”
Izquierdo searched Winick, found the credential, and took it.


4     After the incident, McKillop investigated and “found no
information to support” that AOL Movie Fan was “a legitimate
press company.” He said that, in his years providing security at
celebrity events, he has never encountered anyone from that
company.




                                9
McKillop came in and told Winick, “You’re going to jail this time.
Last time I cut you a break, but this time you’re going to jail.”
Winick said to McKillop, “I’m not talking to you. Get me the
police. I have nothing to say.” 5 At one point Winick tried to
leave, but someone forced him to sit down again. Eventually, a
Beverly Hills Police Department officer arrived, took Winick’s
statement in a hallway of the hotel, and walked Winick off the
property.
      Winick testified he had black and blue marks from the force
Applewhite used when he grabbed Winick and dragged him
away. Winick, however, did not take pictures of his injuries (even
though he worked as a photographer), nor did he seek medical
care. Winick also testified that he suffered from anxiety and was
unable to sleep after the incident, but that he again did not seek
any medical treatment. He stated he lost income from his
photography business because he took fewer photographs after
the incident.

            4.      Experts Testify About the Security Guards’
                    Actions
       Winick called Louis Palumbo, a licensed private
investigator, to testify as an expert witness about private security
practices. Palumbo coordinated security at the Golden Globes
Awards shows from 1998 to 2011 and provided security for other
events involving celebrities and prominent individuals. Palumbo
testified that, according to industry standards, security guards
should observe and report irregularities to property managers
and police, but should not eject individuals from a property. In

5     McKillop claims he never spoke with Winick that day.




                                10
his opinion, there was no justification “based on industry
standard for the removal of Mr. Winick from where he was sitting
in the press room.” In Palumbo’s opinion, Noble LA also violated
industry standards by confining and searching Winick in the
command post.
      Noble LA called Joseph DeLadurantey, a consultant to
security firms, as an expert to rebut Palumbo’s testimony.
DeLadurantey served for 27 years with the Los Angeles Police
Department and was chief of police for the Torrance Police
Department. DeLadurantey disagreed with Palumbo’s opinion
that private security guards were limited to observing and
reporting. He testified that, because Applewhite believed Winick
was a trespasser who had either broken the law or violated a
policy or procedure of the event, and because Winick was in the
press room where interaction between security and Winick could
cause a disturbance, Applewhite acted appropriately in moving
Winick to a place of safety, like the command post.
DeLadurantey also testified a private security guard observing a
trespass may either confine individuals or ask them to leave,
before conducting a citizen’s arrest. In DeLadurantey’s opinion,
the security guards’ conduct complied with security industry
standards.

      D.      The Trial Court Rules Against Winick
      The trial court ruled against Winick on each of his causes of
actions. Most relevant to this appeal, the trial court ruled the
security guards acted reasonably and according to industry
standards when they confined and questioned Winick. The trial
court, in its statement of decision, found the security guards
detained Winick for a reasonable amount of time and in a




                                11
reasonable manner. The court ruled the actions of the security
guards were reasonable because Winick was “a known crasher
who posed a threat to the safety and integrity of the 2014 Golden
Globes”; Winick failed to “cooperate[ ] and display[ ] his
credentials to security”; and the security guards confined Winick
no longer “than was reasonable to investigate [his] presence” at
the ceremony. The trial court also found the security guards
made a permissible citizen’s arrest because they “had a
reasonable good faith belief that [Winick] was committing a
public offense in their presence,” namely, a trespass. Winick
timely appealed from the judgment.

                          DISCUSSION

      A.     The Trial Court Did Not Abuse Its Discretion in
             Declining To Relieve Winick from His Jury Trial
             Waiver
      A party waives the right to a jury trial by failing to timely
deposit the required jury fees. (Code Civ. Proc., § 631,
subds. (b) & (f).) The fees are generally “due on or before the date
scheduled for the initial case management conference in the
action.” (Id., § 631, subd. (c).) The initial case management
conference here was in July 2015. Winick had still not deposited
the required fees by August 2019. Therefore, under Code of Civil
Procedure section 631 he waived his right to a jury trial.
      Nevertheless, the “court may, in its discretion upon just
terms, allow a trial by jury although there may have been a
waiver of a trial by jury.” (Code Civ. Proc., § 631, subd. (g).)
Winick argues the court should have granted him relief from his
jury trial waiver because there was no showing that allowing




                                12
Winick to have a jury trial would have prejudiced the defendants.
As this court explained in Mackovska v. Viewcrest Road
Properties LLC (2019) 40 Cal.App.5th 1, the “trial court should
grant a motion for relief of a jury waiver ‘unless, and except,
where granting such a motion would work serious hardship to the
objecting party.’ . . . [¶] . . . [T]he crucial question is whether the
party opposing relief will suffer any prejudice if the court grants
relief. [Citations.] . . . ‘The mere fact that trial will be by jury is
not prejudice per se.’ [Citation.] Denying relief where the party
opposing the motion for relief has not shown prejudice is an
abuse of discretion.” (Id. at p. 10; see Johnson-Stovall v. Superior
Court (1993) 17 Cal.App.4th 808, 810 [“it is well established in
cases involving failure to make a request or post fees that there
must be prejudice to the party opposing jury trial”].)
       The problem with Winick’s argument is that Winick did not
give the defendants an opportunity to show how a jury trial
would prejudice them. Unlike the plaintiff in Mackovska, who
filed a motion for relief from waiver several months before trial,
Winick did not file a motion (or even an ex parte application on
shortened notice) for the defendants to oppose and present
evidence on the issue of prejudice. When the court pointed out on
August 27, 2019, the day trial was scheduled to begin, that
Winick had waived his right to a jury trial by not posting fees,
counsel for Winick did not ask for relief from the jury trial
waiver.6 It was not until two days later—the day before Winick


6     Counsel for Applewhite informed the court on August 29,
2019 that counsel for Winick had advised the defendants he
intended to file an ex parte application to seek relief from the
jury trial waiver, but that counsel for Winick had withdrawn his




                                  13
was scheduled to call his first witness—that counsel for Winick
orally asked the court for relief from the waiver. Because Winick
never filed a motion for relief from the jury trial waiver, the
defendants never had an opportunity to argue and submit
evidence, and the trial court never had an opportunity to rule, on
the issue of prejudice (or any other issue related to relief from the
jury trial waiver).
       The trial court, however, did find that granting Winick’s
oral request for relief from his jury trial waiver would prejudice
the court. (Cf. Johnson-Stovall v. Superior Court, supra,
17 Cal.App.4th at p. 811 [a trial court abuses its discretion in
denying relief from a jury trial waiver where “‘“there has been no
prejudice to the other party or to the court from an inadvertent
waiver”’”]; Gann v. Williams Brothers Realty, Inc. (1991)
231 Cal.App.3d 1698, 1704 [same].) As of the August 27, 2019
trial date, the defendants still had not completed Winick’s
deposition—in part because Winick had refused to answer certain
questions—despite a court order requiring Winick to appear. As
a result, the defendants asked the court to order Winick to
appear for the completion of his deposition on August 27, 2019
(the trial date), and the court did not order a panel of prospective
jurors for that date. Counsel for Winick even admitted he
“thought that trial in any form was not going to go forward until
[Winick’s] deposition was completed.” When counsel for Winick
requested relief from the jury trial waiver, the trial court stated
it could not allow any further delays in the trial because the court
had two trials scheduled the following week. (See Gann, at


request. Counsel for Winick did not dispute counsel for
Applewhite’s statement.




                                 14
p. 1704 [“[i]n exercising its discretion, the trial court may
consider delay in rescheduling jury trial”]; March v. Pettis (1977)
66 Cal.App.3d 473, 480 [same].) And as the trial court observed,
Winick bore much of the responsibility for the delay in bringing
the case to trial: Winick had requested several trial
continuances, failed to meet and confer with the defendants
before the final status conference, and failed to make himself or
Palumbo available for deposition. (See Gann, at p. 1704 [trial
court may consider “any reasonable factors supporting denial of
relief”].) Under the circumstances, the trial court did not abuse
its discretion in denying Winick relief from his jury trial waiver.

      B.     The Trial Court Did Not Err in Ruling Against
             Winick on His Causes of Action
      On review of a judgment entered after a court trial, “‘we
review the entire record in the light most favorable to the
judgment to determine whether there are sufficient facts,
contradicted or uncontradicted, to support the judgment.’”
(Patricia A. Murray Dental Corp. v. Dentsply Internat., Inc.
(2018) 19 Cal.App.5th 258, 270.) Where, as here, a “‘“‘statement
of decision sets forth the factual and legal basis for the decision,
any conflict in the evidence or reasonable inferences to be drawn
from the facts will be resolved in support of the determination of
the trial court decision.’”’” (Gomez v. Smith (2020)
54 Cal.App.5th 1016, 1027; see Altavion, Inc. v. Konica Minolta
Systems Laboratory, Inc. (2014) 226 Cal.App.4th 26, 45-46.)
      As discussed, the trial court ruled Winick could not prevail
on his causes of action because the security guards’ conduct was
reasonable and because the guards were conducting a lawful
citizen’s arrest under a good faith belief Winnick was committing




                                 15
a trespass. Winick largely focuses on the portion of the court’s
ruling that the security guards were making a citizen’s arrest.
He contends “there is no good faith or reasonable belief defense
for a private citizen or security guard” to conduct a private
citizen’s arrest under section 837. Instead, Winick argues, “the
crime of trespass must have been committed or attempted in the
presence” of the security guards, and none of the Penal Code
provisions governing criminal trespass applied.
       Winick is correct that the security guards did not have the
authority to conduct a citizen’s arrest under section 837 because
Winick did not commit a criminal trespass in their presence. But
because Winick was engaged in a civil trespass, the security
guards (acting under the authority of Dick Clark Productions)
had the right to use reasonably necessary force to remove Winick
from the Golden Globes Awards show. And there was substantial
evidence the security guards’ use of force, including the
temporary confinement of Winick in the command post, was
reasonably necessary to remove Winick.

            1.     The Security Guards Did Not Conduct a Lawful
                   Citizen’s Arrest
      Section 837 provides a “private person may arrest another”
person for (1) a misdemeanor “committed or attempted in his
presence”; (2) “[w]hen the person arrested has committed a
felony, although not in his presence”; or (3) “[w]hen a felony has
been in fact committed, and he has reasonable cause for believing
the person arrested to have committed it.” (See People v. Bloom
(2010) 185 Cal.App.4th 1496, 1501.) As the California Supreme
Court explained in Cervantez v. J. C. Penney Co. (1979) 24 Cal.3d
579, the “authority of a private citizen to make an arrest is more




                               16
limited than that of a peace officer.” (Id. at p. 587; accord,
Hamburg v. Wal-Mart Stores, Inc. (2004) 116 Cal.App.4th 497,
512.) “A peace officer may arrest a person without a warrant
whenever he has probable cause to believe that the person has
committed a misdemeanor in his presence. [Citation.] A private
citizen, however, may arrest another for a misdemeanor only
when the offense has actually been committed or attempted in his
presence.” (Cervantez, at p. 587; accord, Hamburg, at p. 512; see
§ 836, subd. (a)(1).) “The mere fact that the private person has
reasonable cause to believe a misdemeanor offense has been
committed or attempted in his presence is not enough.”
(Hamburg, at p. 512; see People v. Aldapa (1971) 17 Cal.App.3d
184, 188; Tekle v. United States (9th Cir. 2007) 511 F.3d 839,
854.)
       Winick argues the security guards did not conduct a lawful
arrest because none of the Penal Code provisions defining
criminal trespass applied in this case. And he is correct. The
Penal Code criminalizes several types of trespass. (See §§ 601,
602.) For example, unauthorized entry onto certain types of land
or into certain types of buildings (see, e.g., § 602, subds. (g) [land
where oysters or shellfish are planted or growing], (h) [land
where cattle, goats, and other animals are raised], (l) [land under
cultivation], (p) [land declared closed to entry as a hazardous fire
area], (u) [airports, vessel terminals, and public transit
facilities]), including residences (§ 602.5), is a misdemeanor. So
too is entering land for the purpose of injuring property or
interfering with a business. (§ 602, subd. (k).) But there is no
provision that generally makes it a crime to enter private
property without permission. Instead, for private property not
otherwise covered by the statute, a person generally commits a




                                 17
criminal trespass only after the owner, owner’s agent, person in
lawful possession, or a peace officer asks the person to “leave” the
property and the person refuses or fails to do so. (See § 602,
subd. (o).)
      There was no evidence anyone asked Winick to leave the
hotel property before Applewhite and Dixon physically removed
him from the press room and confined him in the command post.
Applewhite came close; he asked Winick to accompany him out of
the press room so that Applewhite could verify Winick’s
credential. But he did not actually ask Winnick to leave the
hotel. Therefore, the trial court erred in ruling the security
guards conducted a lawful citizen’s arrest merely because they
had probable cause to believe Winick committed a trespass. And
there was no evidence Winick in fact committed a criminal
trespass in the presence of the security guards.

            2.     The Trial Court Did Not Err in Ruling the
                   Security Guards Used Reasonably Necessary
                   Force To Protect from Winick’s Trespass
       Dick Clark Productions argues that, aside from section 837,
“[p]rivate actors may detain individuals when there is probable
cause to believe an injury to property is about to occur, and are
thus privileged against a false imprisonment claim.” Dick Clark
Productions similarly argues that “[f]orce necessary to protect
from wrongful injury to person or property is privileged against
assault or battery claims,” including to protect from a trespass.
Dick Clark Productions is, more or less, correct on these points.




                                18
                     a.   Applicable Law
       “Any necessary force may be used to protect from wrongful
injury the person or property of oneself . . . .” (Civ. Code, § 50; see
MacLeod v. Fox West Coast Theatres Corp. (1937) 10 Cal.2d 383,
388 [“‘The timeworn rule of torts is that a person has a right to
use all such force as is reasonably necessary to protect his person
or property.’”].) This well-established rule of tort law extends to
owners protecting their real property from trespassers. As the
Supreme Court held in MacLeod, “an owner has the right to
forcibly eject trespassers and if the force used is not excessive, the
trespasser has no personal action against the owner. The
correctness of [this proposition] has never been questioned and
now stands as the accepted law of this jurisdiction.’” (MacLeod,
at p. 389; see Stowell v. Evans (1931) 211 Cal. 565, 567 [owner of
a game preserve could use “so much force only as was necessary
to eject plaintiff from the premises”]; Rest.2d Torts, § 77 [“an
actor is privileged to use reasonable force, not intended or likely
to cause death or serious bodily harm, to . . . terminate another’s
intrusion upon the actor’s land”].)
       The use of necessary force to eject a trespasser can be a
defense to causes of action for battery and assault (Stowell v.
Evans, supra, 211 Cal. at p. 567) and false imprisonment
(McCarty v. Fremont (1863) 23 Cal. 197, 198). (See Rest.2d Torts,
§ 80 [to prevent a trespass, the “actor is privileged intentionally
to confine another or to put him in apprehension of a harmful or
offensive contact”]; see, e.g., MacLeod v. Fox West Coast Theatres
Corp., supra, 10 Cal.2d at p. 388 [“it affirmatively appears that in
ejecting plaintiff from the theatre neither excessive force, nor
more force than reasonably was necessary was exerted, it follows
that plaintiff had no cause of action against the defendants”].)




                                  19
Like other defenses under Civil Code section 50, the use of
necessary force to remove a trespasser is an affirmative defense,
which the defendant has the burden to prove. (See Carlson v.
Wald (1984) 151 Cal.App.3d 598, 601; Boyer v. Waples (1962)
206 Cal.App.2d 725, 727.)

                  b.     Substantial Evidence Supported the Trial
                         Court’s Finding Winick Committed a
                         Trespass
       Although Winick may not have committed a criminal
trespass, there was substantial evidence he committed a civil
trespass. The law governing civil trespass is broader than the
provisions of the Penal Code governing a criminal trespass. A
civil trespass includes any “‘“invasion of the interest in the
exclusive possession of land, as by entry upon it . . . .”’” (Kapner
v. Meadowlark Ranch Assn. (2004) 116 Cal.App.4th 1182, 1189.)
“‘The essence of the cause of action for trespass is an
“unauthorized entry” onto the land of another.’” (Spinks v.
Equity Residential Briarwood Apartments (2009) 171 Cal.App.4th
1004, 1042; see Huntingdon Life Sciences, Inv. v. Stop
Huntingdon Animal Cruelty USA, Inc. (2005) 129 Cal.App.4th
1228, 1264.)
       There was substantial evidence Winick entered the Golden
Globes Awards show without authorization. Dick Clark
Productions, the producer of the Golden Globes Awards show,
and Noble LA, which it hired to provide security, did not want
Winick at the event. Winick tried to attend at least one prior
Golden Globes Awards show without authorization, McKillop had
discussed Winick with Dick Clark Productions, and Dick Clark
Productions knew Winick was on Noble LA’s No-Fly list of people




                                20
who were not permitted. True, Winick may have managed to
obtain a credential that enabled him to initially bypass security
and enter the event. But McKillop testified he sent the No-Fly
list to the entity that issued the credential, and the entity issued
the credential by mistake. And in any event, McKillop and
Izquierdo testified Noble LA had the authority to void a
credential. (See Cassinos v. Union Oil Co. (1993) 14 Cal.App.4th
1770, 1780 [“‘A good faith belief that entry has been authorized or
permitted provides no excuse for infringement of property rights
if consent was not in fact given by the property owner whose
rights are at issue.’”]; Miller v. National Broadcasting Co. (1986)
187 Cal.App.3d 1463, 1480 [same].)
       In addition, Applewhite testified Winick was not displaying
his credential when Applewhite approached him. And when
Applewhite asked for his credential, Winick refused to show it or
explain why he did not have it displayed. Izquierdo testified all
guests at the Golden Globes Awards show were required to
display their credentials; because Winick’s refusal to comply
violated the rules, he lost any prior authorization he may have
had to attend at the event. (See Cassinos v. Union Oil Co., supra,
14 Cal.App.4th at p. 1780 [“Where one has permission to use land
for a particular purpose and proceeds to abuse the privilege . . .
he becomes a trespasser.”]; McChristian v. Popkin (1946)
75 Cal.App.2d 249, 260 [theater proprietor could “adopt and
enforce reasonable and proper regulations, using if necessary
reasonable force to evict a patron who refuses to leave and
persists in violating proper and reasonable regulations”].)




                                21
                   c.      Substantial Evidence Supported the Trial
                           Court’s Finding the Security Guards
                           Acted Reasonably in Detaining Winick
       Because Winick was interfering with Dick Clark
Productions’ possessory interest in the event space, Dick Clark
Productions could use reasonable force to eject Winick. (See
Spinks v. Equity Residential Briarwood Apartments, supra,
171 Cal.App.4th at p. 1042 [trespass law “‘affords protection for a
possessory, not necessarily an ownership interest’”]; Staples v.
Hoefke (1987) 189 Cal.App.3d 1397, 1406 [lessee may maintain
action for trespass].) And, as Winick testified, Dick Clark
Productions delegated to Noble LA the authority to eject
unauthorized persons. (See Tomblinson v. Nobile (1951)
103 Cal.App.2d 266, 270 [private detective hired by a restaurant
proprietor “had the right to eject trespassers from the premises”
of the restaurant, “if the circumstances warranted such action”];
Rest.2d Torts, § 86 [an actor is privileged to use reasonable force
“for the purpose of . . . terminating the other’s intrusion upon a
third person’s possession of land” if “the third person is, . . . a
person whose possession the actor is under a legal duty to
protect”].)7 The only issue is whether the security guards’ use of
force was reasonable.
       “[T]he question of the amount of force justifiable under the
circumstances of a particular case is . . . one for the trier of fact.”
(Haeussler v. De Loretto (1952) 109 Cal.App.2d 363, 364; see
Fawkes v. Reynolds (1922) 190 Cal. 204, 212-213 [“The question
of the amount of force justified in . . . maintaining the possession

7     Winick does not argue Dick Clark Productions could not
delegate its authority to eject trespassers.




                                  22
of property is one peculiarly within the province of the jury.”].)
Here, substantial evidence supported the trial court’s finding
Applewhite and Dixon used reasonable force to remove Winick
from the press room. Applewhite testified that he asked Winick
multiple times to follow him out of the press room so he could
verify Winick’s credential and that Winick ignored all of his
requests. At that point, some physical force was reasonably
necessary to remove Winick.
       Applewhite also testified he and Dixon used only minimal
force to remove Winick. Applewhite stated he guided Winick out
of his seat by placing his hand underneath Winick’s arms and
then escorted him through the hotel with his hand on the back of
Winick’s elbow. Winick gave a different version of the encounter,
but the trial court did not have to find Winick’s version credible.
(See Schmidt v. Superior Court (2020) 44 Cal.App.5th 570, 582
[“Venerable precedent holds that, in a bench trial, the trial court
is the ‘sole judge’ of witness credibility.”].) And there was good
reason not to. The trial court found Winick undermined his
credibility by asserting in his verified discovery responses he
received medical treatment for his injuries, but admitting at trial
he did not. The trial court also found Winick did not plausibly
explain how he purportedly hid his credential after Applewhite
and Dixon detained him, or why he did so. (See ibid. [“The trial
judge may believe or disbelieve [even] uncontradicted witnesses if
there is any rational ground for doing so.”].)8



8     Rubin, who stated Applewhite and Dixon removed Winick
in an unfriendly way, did not state they lifted Winick or dragged
him out of the press room in the manner Winick described.




                                23
       DeLadurantey’s testimony also supported the
reasonableness of Applewhite’s and Dixon’s actions. According to
DeLadurantey, Applewhite and Dixon needed to physically take
Winick to a place of safety to avoid disrupting an event like the
Golden Globes Awards show, where many people were present.
       Whether substantial evidence supported the trial court’s
finding that it was reasonable for Noble LA to confine Winick in
the command post after Applewhite and Dixon removed him from
the press room is a much closer question. Confining a trespasser
as a means of ejecting the trespasser from the property can be
unreasonable, particularly where the owner has not asked the
trespasser to leave. (See 5 Witkin, Summary of Cal. Law
(2021 supp.) Torts, § 491 [“The landowner usually should first
warn or request the trespasser to leave.”]; cf. Boyajian v. Balian
(1935) 7 Cal.App.2d 174, 176 [defendants used excessive force to
remove the plaintiffs from their apartment where the “plaintiffs,
on being requested to leave, proceeded to do so and were beaten
while in the act of leaving”].)9 But Winick has not cited any
authority that temporarily confining a civil trespasser to eject the
trespasser is always unreasonable. (See Rest.2d Torts, § 80,
com. a [recognizing that, while it may be “seldom that the actor
finds it necessary to impose a confinement upon another to
protect against” a trespass, the situation may arise]; see also
People v. Chen (2020) 50 Cal.App.5th 952, 959 [citing the


9     Which comports with criminal law. Had the security
guards asked Winick to leave the hotel property after Applewhite
and Dixon escorted him from the ballroom, and Winick refused,
Winick would have committed a criminal trespass under section
602, subdivision (o).




                                24
Restatement Second of Torts, section 80].) Under the
circumstances here, viewing the evidence in the light most
favorable to the judgment, the trial court did not err in finding
the actions of the security guards in temporarily confining Winick
were reasonable.
       First, this case did not involve a one-time trespass, or at
least not a one-time trespasser. And Winick was no ordinary
trespasser. Noble LA knew Winick had repeatedly tried to access
celebrity events without authorization, including the 2011
Grammy Awards show and the 2012 Golden Globes Awards
show. McKillop saw Winick at the 2013 Golden Globes Awards
show, and Winick ran from him. Despite these and other
incidents, Winick returned to the Golden Globes Awards show
where he knew (or at least should have known) he was not
welcome.
       Second, Winick had already demonstrated at the 2014
Golden Globes Awards show that he would not comply with the
instructions of the security guards. While Applewhite did not
specifically ask Winick to leave the hotel, he did ask Winick
multiple times to accompany him so that Applewhite could check
his credential (a reasonable request), and Winick ignored him. It
was reasonable for the Noble LA security guards to believe that
instructing Winick to leave, or even taking him to the exit, would
have been futile and that Winick would have ignored their
instructions and tried to reenter the property, as he had year
after year. (See Phelps v. Arnold (1931) 112 Cal.App. 518, 524
[where a landowner ordered a trespasser “to remain away from
the premises[,] it was not a requirement that upon re-entry [the
trespasser] should again be ordered to leave” before the
landowner could use reasonable force to eject her]; Rest.2d Torts,




                               25
§ 77, com. l [“If the actor reasonably believes that the intruder
knows that he is intruding and will persist in his intrusion
despite a request to desist, the actor is not required to make the
futile gesture of making a request which he has every reason to
believe will be useless.”].)
       Third, when the Noble LA security guards initially took
Winick to the command post, they did not know how Winick had
gained entry to the event. DeLadurantey testified that, because
Winick was on the No-Fly list, the guards had a responsibility to
determine how Winick entered. It was reasonable for the guards
to believe temporarily confining Winick to investigate how he had
entered the event and determine whether he had a legitimate
credential was necessary to prevent him from reentering,
particularly given his history of attending ceremonies without
authorization.
       Fourth, the Noble LA security guards had reasonable
grounds to believe Winick posed a safety threat—or at least a
threat to disrupt the ceremony—if they did not confine him. It
was undisputed Winick did not want to leave. And by the time
Applewhite and Dixon escorted Winick to the command room,
Winick was shouting profanities in the presence of other
attendees and “creating a disturbance.” DeLadurantey testified
security guards have a responsibility to prevent disruptions,
which may require temporarily detaining someone to deescalate a
situation.
       Finally, there was conflicting evidence about how much
force the security guards used to confine Winick. On the one
hand, it was undisputed that Applewhite and Dixon physically
took Winick to the command post, that the door to the command
post was closed (but not necessarily locked), and that several




                               26
security guards stood around Winick in the command post.
(See Fermino v. Fedco, Inc. (1994) 7 Cal.4th 701, 715 [for false
imprisonment, “[r]estraint may be effectuated by means of
physical force . . . [or] confinement by physical barriers,” and need
only be “‘“for an appreciable length of time, however short”’”].)
On the other hand, Izquierdo testified that Winick never told the
guards he was willing to leave the property voluntarily, that none
of the guards threatened Winick or told him he could not leave,
and that the security guards would not have physically
restrained Winick if he tried to leave. And Winick admitted that,
rather than cooperate, he “repeated [his] demand for the police at
all times” while in the command post. Therefore, while the
guards used some force in moving Winick from the press room to
the command post, it was unclear how much force they used to
keep him there and whether Winick had an opportunity to leave.
       Nor was Winick’s confinement unnecessarily long. The
evidence showed that it was 45 minutes from the time
Applewhite and Dixon approached Winick in the press room to
the time the police arrived and spoke to Winick. And that length
of time was partially the result of Winick’s failure to cooperate
with the security guards and produce his credential.10




10    Because Winick’s negligence cause of action was based on
the same conduct as his intentional tort causes of action, Winick
has not shown the trial court erred in ruling against him on his
negligence cause of action. In addition, Winick does not
challenge the trial court’s ruling Izquierdo was justified in
searching Winick after the security guards detained him in the
command post.




                                 27
      C.     Any Error in Precluding Winick from Calling
             Additional Witnesses or Introducing Additional
             Exhibits Was Harmless
       Winick argues the trial court abused its discretion in ruling
Winick could only call witnesses and introduce exhibits that were
on the defendants’ witness and exhibit lists. Any error in the
court’s ruling, however, was harmless.
       Los Angeles County Superior Court Local Rules,
rule 3.25(f)(1) provides: “At least five days prior to the final
status conference, counsel must serve and file lists of pre-marked
exhibits to be used at trial . . . , jury instruction requests, [and]
trial witness lists . . . . Failure to exchange and file these items
may result in not being able to call witnesses, present exhibits at
trial, or have a jury trial.”
       Winick does not dispute he violated this rule—first in
February 2019 and again in August 2019. Still, the trial court’s
decision to preclude Winick from calling any witnesses or
introducing exhibits not on the defendants’ lists is troubling. As
the Supreme Court explained in Elkins v. Superior Court (2007)
41 Cal.4th 1337, “[a]lthough authorized to impose sanctions for
violation of local rules [citation], courts ordinarily should avoid
treating a curable violation of local procedural rules as the basis
for crippling a litigant’s ability to present his or her case.” (Id. at
p. 1364.) Instead, any sanction should be proportionate and
consistent “with the policy favoring determination of cases on
their merits.” (Ibid.) Here, although Winick initially failed to file
the required witness and exhibit lists, he did submit proposed
lists shortly after the final status conference. (See id. at
pp. 1363-1364 [“trial court abused its discretion in sanctioning
petitioner by excluding the bulk of his evidence simply because




                                  28
he failed, prior to trial, to file a declaration establishing the
admissibility of his trial evidence”]; In re Harley C. (2019)
37 Cal.App.5th 494, 508 [denying a party “the ability to call or
examine any witnesses and to testify” at a hearing because
“counsel had not filed a joint trial statement . . . was neither fair
nor accessible justice”].) And the usual remedy for violating this
kind of local rule is to order counsel to immediately meet and
confer and prepare joint trial documents.
       However, even “[w]hen evidence is improperly excluded,
‘the error is not reversible unless “‘it is reasonably probable a
result more favorable to the appellant would have been reached
absent the error.’”’” (Lewis v. City of Benicia (2014)
224 Cal.App.4th 1519, 1538; see Brown v. County of Los Angeles
(2012) 203 Cal.App.4th 1529, 1550; Bell v. Mason (2011)
194 Cal.App.4th 1102, 1107.) Winick does not explain why it is
reasonably probable he would have achieved a more favorable
result had the court allowed him to call other witnesses. He
suggests he wanted to call “witnesses to testify regarding [Dick
Clark Productions] officers and managing agents,” but he does
not explain who those officers and agents were, what they would
have said, or how their testimony may have changed the outcome
of the trial. Similarly, the only exhibits Winick complains he
could not introduce were those evidencing his “lost income.” But
Winick’s inability to prove lost income was not the reason he did
not prevail at trial; he lost on the merits. Thus, Winick has not
shown it is reasonably probable that, had he called other
witnesses or introduced additional exhibits, the trial court would
have found the defendants’ conduct was not reasonable under the
circumstances.




                                 29
      D.     Any Error in Sustaining the Demurrer to Winick’s
             Cause of Action for Violation of the Bane Act Was
             Harmless
      Finally, Winick argues the trial court erred in sustaining
the demurrer to his cause action for violation of the Bane Act.
Any error in the court’s ruling, however, was harmless in light of
the judgment.
      Winick’s cause of action for violation of the Bane Act was
based on the same facts he alleged in support of his cause of
action for false imprisonment. Winick alleged he had the “right
to protection from bodily restraint and harm,” which Noble LA
violated through “coercive and intimidating tactics” when Winick
“was not allowed to leave the Hotel despite not being under
arrest by police, and instead held . . . for at least forty-five
minutes.” As discussed, however, the trial court ruled the
security guards’ use of reasonable force to temporarily detain
Winick was proper. Thus, Winick would not have prevailed on
his cause of action for violation of the Bane Act for the same
reasons he did not prevail on his cause of action for false
imprisonment. (See Curtis v. Twentieth Century-Fox Film Corp.
(1956) 140 Cal.App.2d 461, 465 [order sustaining a demurrer to
the plaintiff’s second count did not prejudice the plaintiff where
the count “add[ed] nothing to the first count,” the “gist of both
counts” was the same, and “[a]ll evidence which could have been
introduced under the averments of the second count was
introduced under the averments of the first count”]; Arp v. Blake
(1923) 63 Cal.App. 362, 370-371 [order sustaining a demurrer did
not prejudice the plaintiff where “the court tried the issues
tendered by the same allegations” through a different cause of
action and found against the plaintiff]; see also Grell v. Laci Le




                               30
Beau Corp. (1999) 73 Cal.App.4th 1300, 1307 [error in sustaining
a demurrer was harmless where the defendant prevailed on
summary judgment on a different ground].)

                        DISPOSITION

      The judgment is affirmed. Respondents are to recover their
costs on appeal.



                                    SEGAL, J.



     We concur:



                  PERLUSS, P. J.




                  FEUER, J.




                               31